   Case: 1:17-cv-08085 Document #: 248 Filed: 02/21/20 Page 1 of 2 PageID #:6011




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

CRYSTAL BROWN, SARAN CRAYTON,                        )
SAMANTHA SLONIM, CELESTE                             )
ADDYMAN, ERIKA KNIERIM and JULIE                     )
HULL, et al., on Behalf of Themselves and a          )
Class of Similarly Situated Persons,                 )     Case No. 17-cv-8085
                                                     )
                          Plaintiffs,                )    Judge Matthew Kennelly
                                                     )
COOK COUNTY; AMY CAMPANELLI, in                      )
her capacity as Public Defender of Cook              )
County; and THOMAS DART, in his official             )
capacity as Sheriff of Cook County,                  )
                                                     )
                         Defendants.                 )



                PLAINTIFFS’ MOTION FOR PRELIMINARY APPROVAL
                    OF PROPOSED CLASS ACTION SETTLEMENT


       NOW COME the Class Representatives, plaintiffs Crystal Brown, Saran Crayton,

Samantha Slonim, Celeste Addyman, Erika Knierim, and Julie Hull, and for the reasons set forth

in their Memorandum of Law and exhibits filed herewith, request preliminary approval of the

class action settlement reached by the parties in this action.

                                                         Respectfully submitted,

                                                         /s/ Robin Potter and M. Nieves Bolanos
                                                         Class Counsel


Robin Potter, Esq.
M. Nieves Bolaños, Esq.
POTTER & BOLAÑOS, P.C.
111 East Wacker Drive, Suite 2600
Chicago, Illinois 60601
(312) 861-1800
robin@potterlaw.org
nieves@potterlaw.org
   Case: 1:17-cv-08085 Document #: 248 Filed: 02/21/20 Page 2 of 2 PageID #:6012




                                CERTIFICATE OF SERVICE

        The undersigned hereby certifies that a true and correct copy of the above and foregoing
Plaintiffs Motion for Preliminary Approval of Class Action Settlement was served upon all
parties by ECF on February 21, 2020.



                                                    By: /s/ Nieves Bolanos
                                                    Attorneys for the Plaintiffs




                                                2
